Citation Nr: 1134452	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-39 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 20 percent, status post left ankle sprain, with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, prior to April 4, 2007.

2.  Entitlement to an increased initial evaluation in excess of 30 percent, status post sprain, left ankle, with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, from April 4, 2007.
 
3.  Entitlement to an increased initial evaluation in excess of 10 percent prior to April 4, 2007, for adjustment disorder with mixed emotional features.

4.  Entitlement to an increased initial evaluation in excess of 30 percent for adjustment disorder with mixed emotional features from April 4, 2007.

5.  Entitlement to an increased initial evaluation in excess of 10 percent, status post sprain, right ankle, with partial rupture, peroneus brevis tendon, and reflex sympathetic dystrophy, from November 1, 2004.

6.  Entitlement to service connection for residual of bronchitis and pneumonia.

(The issues of the propriety of creation of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $2,040.00, and entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the calculated amount of $2,040.00, are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 2001 through October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted service connection for right ankle and left ankle disabilities and, for adjustment disorder with mixed emotional features, among other disabilities, and assigned initial ratings for each of these disabilities.  The RO also denied entitlement to service connection for a respiratory disorder, claimed as residuals of bronchitis and pneumonia.  The assigned initial evaluations for left ankle disability, for right ankle ability, and for adjustment disorder with mixed emotional features were increased, effective April 4, 2007, by a May 2007 rating decision issued by the Cleveland, Ohio RO.  The Veteran continues to disagree with the initial evaluation assigned for each disability, to include disagreement with each staged rating.

During the pendency of this claim, jurisdiction of the claims files was transferred to the Cleveland, Ohio RO.  

The Veteran testified at a Travel Board hearing conducted in March 2011 by the undersigned; the Veteran also testified at a hearing at the RO in February 2008.

The record before the Board does not reflect that the Veteran disagreed with an October 2009 rating decision which denied an increased (compensable) evaluation for residuals of left hernia repair.  No issue regarding evaluation of a left inguinal hernia is before the Board for appellate review at this time.

The claim of entitlement to connection for a respiratory order, claimed as residuals of bronchitis and pneumonia, and the claims for an increased initial evaluation for left foot and ankle disability in excess of 20 percent prior to April 4, 2007, for an increased initial evaluation for right foot and ankle disability in excess of 10 percent prior to April 4, 2007, and to an increased initial evaluation for right foot and ankle disability in excess of 30 percent from April 4, 2007, and to an increased initial evaluation in excess of 30 percent for adjustment disorder with mixed emotional features from October 6, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 7, 2007, the Veteran is unable to dorsiflex the left ankle, has decreased ability to voluntarily move the left ankle, and has pain throughout the range of motion.  
2.  From March 10, 2005 through April 4, 2007, the Veteran's service-connected adjustment disorder, considered in light of depression due to right and left ankle disabilities, resulted in Global Assessment of Functioning (GAF) scores ranging from 49 to 53.

3.  In April 2007, a GAF score of 60 was assigned for impairment due to service-connected adjustment disorder, and the Veteran did not seek treatment or obtain medication for a psychiatric disorder during the period from April 2007 through October 6, 2008, when a GAF score of 68 was assigned.   

4.  From April 7, 2007, the Veteran manifests pain on essentially all motion of the right ankle, and is unable to dorsiflex the right foot, although he continues to retain the ability to plantar flex the right foot to 40 degrees with pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable, initial 20 percent evaluation under DC 5271 for limitation of motion of the left ankle, status post left ankle sprain, in addition to the assigned initial evaluation under DC 8624 for reflex sympathetic dystrophy, complex regional pain, are met, from April 4, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5271, 5284, 4.124a, Diagnostic Code 8624, 8799 (2010). 

2.  The criteria for an increased initial evaluation from 10 percent to 50 percent for adjustment disorder with mixed emotional features are met from March 10, 2005 to April 4, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9440 (2010).

3.  The criteria for an increased initial evaluation in excess of 30 percent are not met from April 4, 2007 through October 6, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9440 (2010).
4.  The criteria for a separate, compensable, 20 percent evaluation for limitation of motion of the right ankle, in addition to the evaluation assigned under DC 8724 for reflex sympathetic dystrophy, are met from April 4, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased initial evaluations for the disabilities at issue.  Before addressing the merits of these claims, the Board will address whether VA has met its statutory duties to provide the Veteran with notice and assistance before addressing the legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Here, the Veteran is challenging initial evaluations assigned following the initial grant of service connection for each of these disabilities.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before these claims for service connection were granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 
Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, other official service department records as necessary, pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records have been associated with the claims files, and the Veteran has been afforded VA examinations related to the disabilities addressed in this decision.  The Veteran has submitted private clinical records.  He has stated that there no other providers have rendered care for a disability at issue.  He has also indicated that he has not applied for Social Security Administration benefits or other disability benefits.  The record establishes that, as to the claims addressed in the decision below, no additional records are available.  

The Veteran has provided testimony at a hearing at the RO and a hearing before the Board.  The Veteran's testimony at those hearings establishes that he has had an opportunity to present and identity relevant evidence.  His testimony also establishes that there is no additional evidence relevant to the claims addressed in the decision below.

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  If there is any defect in the notice or assistance rendered to the Veteran, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.

Claims for increased evaluations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history. Limitation of activity imposed by the disabling condition must be considered when an evaluation for that disability is assigned.  38 C.F.R. § 4.2 (2010).  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  

The present appeal stems from the appellant's disagreement with evaluations assigned in connection with original grants of service connection.  The assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A 40 percent evaluation is the maximum schedular evaluation authorized by law for amputation below the knee, so no higher schedular evaluation for any disability of the left leg below the knee, and no additional separate, compensable evaluation for any left leg disability, is authorized under the laws governing Veterans' benefits.

1.  Claim for increased evaluation for left foot and ankle disability

Governing law and regulations

In this case, the Veteran's service-connected left lower extremity disability is evaluated as 30 percent disabling, from April 4, 2007, based on criteria governing neurologic impairment, under 38 C.F.R. § 4.1124a, Diagnostic Code 8624.  

The Veteran contends he also has limitation of motion of the left ankle in addition to neurologic disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are to 20 degrees dorsiflexion and to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II. 
A claimant is entitled to separate ratings for different problems or residuals of an injury, if none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

Facts

At the time of VA examination conducted in April 2007, several examinations were conducted.  One examiner stated that the Veteran was unable to move the toes of the left foot or the ankle to any extent volitionally.  The examiner stated that attempts to perform voluntary movements resulted in "flickers" but no real movement of the left foot or ankle.  The examiner noted that there was pain of the entire left foot, including shooting pain from the left ankle up to the knee.  The left foot was a purplish hue.  There was exquisite sensitivity on the ball of the left foot.  Another provider reported that the Veteran was able to plantar flex the left ankle to 40 degrees with pain through the range of motion.

Analysis

The April 2007 finding, by both examiners, that the Veteran was unable to dorsiflex the left ankle, and had pain throughout any range of motion of the left ankle, whether active or passive, warrants a separate, compensable, 20 percent evaluation for marked limitation of motion of the left ankle.  A 20 percent evaluation for left ankle disability is the highest schedular evaluation which may be assigned based on limitation of motion of an ankle.  

The 20 percent evaluation assigned for limitation of motion of the left ankle, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, together with the 30 percent evaluation assigned for reflex sympathetic dystrophy under 38 C.F.R. § 4.124a, DC 8624, results in a 50 percent evaluation for the lower left extremity, or, as combined under DC 38 C.F.R. § 4.25, a 44 percent evaluation.  Under 38 C.F.R. § 4.59, no evaluation may be assigned for an extremity in excess of the evaluation available for amputation of that extremity at the elective level if amputation were to be performed.  38 C.F.R. § 4.68.  
In this case, amputation of a lower extremity below the knee warrants a 40 percent evaluation, but no higher evaluation.  As the Veteran is in receipt of evaluations which total in excess of 40 percent for the left lower extremity, consideration of a rating higher than 20 percent under either DC 5271 or higher than the 30 percent already in effect under DC 8624 would not increase the compensation award available to the Veteran, unless the Veteran's left lower extremity disability is so severe as to result in loss of use of the left lower extremity.  

The Board notes that, if the Veteran has loss of use of the left lower extremity, he could be entitled to such benefits as special monthly compensation (SMC).  See 38 U.S.C.A. § 1114.  However, the Veteran testified, at his March 2011 Travel Board hearing, that he was seeking a 40 percent evaluation for the left lower extremity.  Transcript (Tr.) at 11.  The Veteran's representative at the hearing noted that he had discussed with the Veteran the 40 percent rating available under the various Diagnostic Codes.  The Veteran's testimony reflects that he does not contend that the severity of left lower extremity disability results in loss of use of the extremity.  Tr. at 11, 12.  

Therefore, the Board need not consider whether the Veteran is entitled to a higher evaluation under DC 5271 or DC 8624, or any other Diagnostic Code or regulation, from April 4, 2007, including on a schedular or extraschedular basis, since consideration would not result in increased compensation to the Veteran.  In this decision, the Veteran has been awarded the maximum compensation allowed by law for left foot and ankle disability function below the left knee, from April 4, 2007.

The 20 percent evaluation assigned for left ankle limitation of range of motion, together with the 20 percent evaluation for left foot disability already in place under DC 8624, results in the maximum compensation level allowed by law for disabilities below the left knee.  As this determination is a matter of law, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim for an increased evaluation for left foot and ankle disability from April 4, 2007, has been granted to the maximum extent allowed by law.  


2.  Claim for increased evaluation for psychiatric disability

Governing law and regulations
The Veteran's psychiatric disability is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440.  Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent rating is warranted where the evidence discloses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts 

The report of VA examination conducted in October 2004, conducted for purposes of service separation, discloses that the Veteran reported problems with his memory.  He had a car audio business.  He reported some stressors due to the impending separation from military service, problems with his marriage, and physical problems.  He reported some sadness, but denied other psychiatric symptoms.  The examiner assigned a GAF score of 60.  

In February 2005, the Veteran indicated that he was noticing depressed mood, anxiety, panic attacks, and sleep impairment.  The Veteran contended that he was entitled to a 30 percent evaluation.

In March 2005, the Veteran sought medical evaluation for a psychiatric disorder.  The Veteran was depressed and reported low motivation.  There were financial concerns and problems with his marriage, as well as stressors due to pain related to service-connected medical disabilities.  The provider assigned a GAF of 53.  

The examiner who conducted VA examination in April 2007 noted that the Veteran had not been seen for treatment of his service-connected psychiatric disorder since September 2006.  The examiner noted that the Veteran was employed at more than one job and worked long hours.  The Veteran reported some depression and anxiety, and rated his depression as 2 on a scale from 1 to 10, with 10 being the most severe symptoms.  The Veteran's primary complaint was difficulty with his memory.  The Veteran reported difficulty sleeping and waking four to five times per night.  He was able to recall only one of three objects in five minutes.  The Veteran had multiple concerns related to filing for divorce.  The examiner concluded that the Veteran had moderate difficulties with productivity, reliability, and industrial capability.  The examiner assigned a GAF score of 60.  

In October 2008, the Veteran continued to report that he was employed full-time.  His divorce was final.  He reported improvement in his relationships with his wife and children.  He had not been seeking therapy for the service-connected psychiatric disorder.  He reported easy distractibility, difficulty with his memory, and decreased self-esteem.  The Beck Depression test score fell in the minimal range.  The Beck Anxiety test score fell in the normal range.  Testing administered included the Minnesota Multiphasic Personality Inventory (MMPI).  That examination was valid.  Some defensiveness was noted.  The Veteran endorsed somatic symptoms.  After consideration of the psychometric testing and examination, the examiner assigned a GAF score of 68.  

Analysis

The March 2005 VA evaluation establishes that the Veteran's psychiatric disorder was of such severity as to warrant a 50 percent evaluation.  In particular, the Board notes that a GAF score of 53 was assigned.  As noted above, GAF scores ranging from 51 to 60 reflect moderate symptoms.  A 50 percent evaluation is warranted when there is occupational and social impairment that is more serious than is consistent with occasional decreases in occupational functioning, which warrants a 30 percent evaluation, but less severe than the serious symptoms such as suicidal symptoms, unprovoked violence, or deficiencies in almost all areas, so as to warrant a 70 percent evaluation.  

A.  Evaluation prior to April 4, 2007 

In this case, the Board also notes that the March 2005 evaluation reflects that the Veteran tended to minimize psychiatric symptoms, while dwelling on somatic symptoms.  This evaluation is consistent with the fact that the examiner who conducted the October 2004 evaluation assigned a GAF score of 60, finding minimal psychiatric symptoms, although notice that the Veteran was having marital problems and physical problems while pending service separation.  The March 2005 evaluation reflects that, as soon as the Veteran separated from service, he was no longer able to minimize these problems.  Therefore, a 50 percent evaluation is in order from November 1, 2004, the day following the Veteran's October 31, 2004 service separation, despite the assignment of a GAF score of 60 just prior to the Veteran's service separation.

B.  Evaluation from April 4, 2007 through October 6, 2008

In April 2007, the Veteran was revaluated.  His GAF was 60.  He had obtained a new job which required less walking, although he was still required to stand most of the day.  He had filed for divorce and confronted his marital difficulties.  He reported depression as 2 on scale from 1 to 10, reflecting that the Veteran reported less severe depression than at the 2005 evaluation.  The Veteran was not participating in any type of psychiatric therapy, reporting that he felt it was of little benefit.  The objective evaluation demonstrates a lesser severity of disability due to psychiatric symptoms at the time of the April 4, 2007 VA examination.  The RO has assigned a 30 percent evaluation from April 4, 2007.  The Board agrees with that evaluation.

In particular, the Veteran reported that he did not miss time from work due to depression.  He reported his relationships with others were good, and that his relationship with his former spouse improved after they filed for divorce.  He reported good relationships with his family, especially his children and his co-workers.  As noted, he reported decreased severity of depression.  Although he reported sleep and memory difficulties, he denied suicidal or homicidal ideation.  His though processes were goal-directed and his insight and judgment were thought to be good.  In short, the Veteran manifested primarily symptoms which warrant a 30 percent evaluation during this period.  

The Veteran did not manifest a flat affect.  He did not manifest circumstantial, circumlocutory, or stereotyped speech.  He did not report panic attacks.  He did not manifest difficulty in understanding complex commands on objective examination.  He did not manifest impaired judgment; rather, his judgment was described as "good."  Hid manifested some disturbances of motivation and mood, and he reported difficulty with memory.  However, his memory appeared "intact for recent and remote event" with fair concentration on objective examination.  The Board finds that these symptoms are consistent with a the 30 percent evaluation assigned, but do not result in disability of such severity as to warrant continuation of the 50 percent evaluation assigned for symptoms prior to April 4, 2007.

Similarly, the report of the 2008 VA examination discloses that the Veteran reported depression less than 40 percent of the time.  He denied anxiety.  He reported that he only experienced panic attacks when he was unable to breathe due to his respiratory disorder.  He reported that he had no thoughts of suicide in the past 5 years.  There were no symptoms of psychosis.  The Veteran reported that he had low self-esteem, related to his divorce and psychiatric disabilities.  The Beck Depression score was "in the minimal range."  The Beck Anxiety score was in the normal range.  The Veteran was not seeking psychiatric treatment of any type.  The primary symptom the Veteran reported was difficulty remembering things.  Since the examiner assigned a GAF score of 68, which is defined as reflecting "some mild symptoms," the Board finds that the criteria for an evaluation in excess of 30 percent are not met.

The Board notes that, although VA psychiatric examination was conducted after October 2008, the examiners did not assign a GAF score after October 2008, so the evaluation to be assigned after October 6, 2008, is addressed in the Remand, below.  
Consideration of Extra-Schedular Rating 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture, and the Veteran manifests related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran has alleged that his service-connected psychiatric disability causes him to have difficulty with memory and sleeping, among other symptoms.  The Board finds that the Veteran's symptoms have been considered in assigning the schedular rating.  Each of the symptoms is either specifically listed or encompassed in the schedular criteria.  The Veteran does not manifest symptoms of psychiatric disability which present an unusual or exceptional disability picture.  

The Veteran has not provided evidence which shows lost wages or reduced productivity due to service-connected psychiatric disability.  In particular, the evidence establishes that the Veteran changed employment due to service-connected right and left lower extremity disabilities and later became unemployed due to a respiratory disorder.  As the evidence does not establish that the Veteran's psychiatric disability affected his employment, extraschedular evaluation is not warranted on this basis.  

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran apparently maintained steady employment throughout the appeal period until his employment was affected by a disorder addressed in the Remand, below.  This evidence does not warrant consideration of an extraschedular evaluation for the Veteran's psychiatric disability.  The Veteran's evaluation and treatment for psychiatric disability has been entirely on an outpatient basis, not as an inpatient.  During a significant portion of the pendency of this appeal, the Veteran has not sought treatment for the psychiatric disability at issue.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is no evidence presented in this case which suggests that the rating assigned for psychiatric disability is not adequate to compensate the Veteran for the industrial impairment due to psychiatric disability.  As such, referral to the Compensation and Pension service for extra-schedular evaluation is not warranted at this time.

3.  Claim for increased evaluation for right ankle disability

The Veteran's right ankle and foot disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8724.  That Diagnostic Code provides criteria for evaluating neuralgia (pain due to neurologic injury or disorder).

Facts

At the time of VA examination conducted in April 2007, several examinations were conducted.  One examiner stated that the Veterans' right ankle dorsiflexion was limited to 0 degrees, that is, the right ankle was in a neutral position but the Veteran could not dorsiflex it.  The Veteran was able to plantar flex the right ankle to 40 degrees, an essentially normal range of plantar flexion.  However, the examiner indicated that the Veteran had pain through the range of motion of the right ankle.  The other examiners did not describe the range of motion of the right ankle in degrees, so this description of the Veteran's range of motion of the right ankle is accepted as accurate.  

Analysis

The Veteran's inability to dorsiflex the right ankle beyond 0 degrees, together with pain throughout the entire range of plantar flexion, is a marked limitation of motion of the right ankle.  Marked limitation of motion of the ankle warrants a separate, compensable, 20 percent evaluation, since limitation of ankle motion is not contemplated in the rating criteria governing evaluation of neuralgia, the current evaluation assigned for right ankle disability.

A 20 percent evaluation for right ankle disability is the highest schedular evaluation which may be assigned based on limitation of motion of an ankle.  Where a claimant is receiving the maximum disability rating available for limitation of motion of the applicable joint, further consideration of functional loss due to pain is not required.  38 C.F.R. § 4.55; see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran has been awarded the maximum schedular evaluation authorized for limitation of motion of an ankle.  Because a higher evaluation may not be awarded based on limitation of motion, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  To the extent that the Veteran may be entitled to a higher rating or a separate rating on a Diagnostic Code other than DC 5271, such evaluation is addressed in the Remand below.  The current evaluation for right foot disability under DC 8724 does not encompass limitation of motion of the right ankle, and a separate, compensable, 20 percent evaluation is warranted for limitation of motion of the right ankle, in addition to the evaluation assigned under DC 8724.  


Consideration of Extra-Schedular Rating 

Referral for extraschedular consideration is warranted if there is such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If there is an exceptional disability picture and the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran has alleged that his service-connected right lower extremity disability made it difficult for him to maintain gainful employment.  The evidence establishes that the Veteran's most recent employment was terminated because of a respiratory disorder.  The Veteran has not presented evidence that the right ankle disability has prevented him from obtaining or retaining employment or that he lost time from his last employment as a result of right ankle disability.  As such, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated for right ankle disability by the schedular evaluations granted under the regular Rating Schedule.   The Board notes the requirement for further examination of the severity of disability evaluated under DC 8724 prior to April 7, 2007, and from April 7, 2007.  The factors of right ankle disability addressed in this decision are encompassed within the rating criteria of DC 5271.  The Board finds no evidence that the disability due to limitation of motion of the right ankle addressed in this decision presents such an unusual disability picture that it is not encompassed with the regular schedular criteria.  As such, referral to the Compensation and Pension service for extra-schedular evaluation is not warranted at this time.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

From April 4, 2007, an initial 20 percent evaluation for left ankle limitation of motion is granted under DC 5271; the initial evaluation under DC 5271 is separate from and in addition to the initial compensable evaluation in effect under DC 8624 for reflex sympathetic dystrophy, left foot; the grant of the separate, compensable evaluation under DC 5271 is subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

Prior to April 4, 2007, an increase in the initial evaluation from 10 percent to 50 percent for adjustment disorder with mixed emotional features is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  

From April 4, 2007, an initial evaluation in excess of 30 percent for adjustment disorder with mixed emotional features is denied.  

From April 4, 2007, an initial 20 percent evaluation for left ankle limitation of motion is granted under DC 5271; the initial evaluation is DC 5271 is separate from and in addition to the initial compensable evaluation in effect under DC 8624 for reflex sympathetic dystrophy, left foot; the grant of the separate, compensable evaluation under DC 5271 is subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

REMAND

Prior to April 7, 2007, the Veteran manifested reflex sympathetic dystrophy (RSD) affecting the entire foot and lower leg, both anterior and posterior.  A 20 percent evaluation is assigned based on neuritis of the internal popliteal (tibial) nerve.  The examiners who conducted September 2004 and April 2007 VA examinations of the Veteran's left ankle and foot and right ankle and foot did not describe with specificity the muscles and nerves affected by the Veteran's reflex sympathetic dystrophy.  The Veteran contends that RSD caused neuritis of several nerves, not limited to the popliteal nerve, and he contends that VA examinations conducted prior to April 7, 2007 were inadequate.  

Additionally, current evaluation of RSD is required, since the last VA examination for that disability was afforded in 2007.  Development of the evidence is required, both as to the period prior to and from April 4, 2007, as to the right ankle.  As to the left ankle, only evidence prior to April 4, 2007, is required, as evaluations exceeding 40 percent are in effect for the left ankle from April 4, 2007.  38 C.F.R. § 4.68.

At the time of right ankle examination in September 2004, the examiner stated that the Veteran had right ankle pain and stiffness and required steroid shots, splints, casting, physical therapy and braces for the right ankle.  The Veteran reported instability, pain, and stiffness.  However, the examiner stated that the Veteran had full range of plantar flexion, to 45 degrees, without pain.  The examiner also indicated that the Veteran was able to dorsiflex the right ankle to 20 degrees, which the examiner indicated was full normal range of dorsiflexion, without pain.  The examiner indicated that there was no impairment of motion of the ankle.  The evidence as to whether there was a compensable limitation of motion of the right ankle, separate from the impairment rated under DC 8724, appears conflicting.  An opinion which reconciles the evidence of record regarding limitation of motion of the right ankle prior to April 4, 2007, is required.  

The evidence as to limitation of motion of the left ankle prior to April 4, 2007, is similarly conflicting.  An opinion which reconciles the evidence of record regarding limitation of motion of the left ankle prior to April 4, 2007, is required.  

The examiner who conducted a September 2008 VA examination concluded that he would be forced to resort to speculation to determine whether the Veteran had a current respiratory disorder as a result of his service.  This opinion provides no evidence which would assist the Board to adjudicate the issue before it.  The claim must be remanded for additional development of the medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has submitted any applications for disability benefits, such as a claim for disability benefits administered by the Social Security Administration (SSA), since his March 2011 hearing before the Board.  

If the Veteran has submitted any application for disability benefits, contact the appropriate agency/ies.  Request a copy of each decision on each claim for disability benefits submitted by the Veteran, and request all medical records associated with each claim.  

2.  Obtain the records related to the termination of the Veteran's employment fabricating musical instruments for a company identified in the record as Conn-Selmer.  

3.  Obtain the Veteran's current VA clinical records, from June 2010 to the present.  

4.  Ask the Veteran to identify any other benefits he has sought during the pendency of this appeal.  Request the identified records.  

5.  Obtain the Veteran's complete private clinical records from Kaiser Permanente, especially records after February 2008.  

6.  Ask the Veteran if he has been treated by any non-VA provider other than Kaiser Permanente during the pendency of this appellant.  Obtain any identified records.  

7.  Afford the Veteran an opportunity to submit or identify any alternative evidence which might assist him to substantiate a claim, to include records from an employer, educational institution, pharmacy, insurance company, or the like.  

8.  AFTER the records related to the Veteran's claim or claims for benefits, including claims for SSA benefits, workers' compensation benefits, unemployment benefits, or other benefit identified by the Veteran have been obtained, the Veteran should again be afforded VA examination.

9.  After the actions described in paragraphs #1 through #8 above have been completed to the extent possible, afford the Veteran VA examination as necessary to obtain opinion as to the onset and etiology of each current respiratory disorder.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran and review the entire claims file, especially the records of post-service treatment of each current respiratory disorder.  Consider the Veteran's contention at his September 2004 VA examination (service separation examination) that he had recurrent pneumonia and bronchitis.  

Each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

      The examiner should assign a diagnosis for each current respiratory disorder.  Then, the examiner should address the following:
      (a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current respiratory disorder or disorders which were first manifested during the Veteran's active service?
      (b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current respiratory disorder or disorders which has/have been chronic and continuous since the Veteran's active service?
      (c) If the Veteran has a current respiratory disorder which is manifested by or may be diagnosed as bronchiectasis, was that disorder manifested within one year after the Veteran's discharge?
      (d) If, and only if, the Veteran has a current respiratory disorder which pre-existed his service, please address this question:  Is there clear and unmistakable evidence that the disorder pre-existed service?  Was the pre-existing disorder aggravated in service?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of each respiratory disorder.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

10.  After the actions described in paragraphs #1 through #8 above have been completed to the extent possible, afford the Veteran VA orthopedic examination of right and left lower extremities.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) must indicate that pertinent documents in the claims folders were reviewed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  
      
      Then, the examiner should address the following:
      a.  For the left lower extremity, please describe the severity of RSD and left ankle limitation of motion prior to April 4, 2007.  Please explain whether RSD of the left lower extremity, as manifested prior to April 4, 2007, is more accurately described primarily as a neurologic impairment, a circulatory impairment, or a muscle impairment, or as affecting each of several body systems in the left lower extremity.  

Please describe the muscles and nerves affected by the Veteran's service-connected RSD prior to April 4, 2007.  

Please provide an opinion as to the Veteran's range of left ankle dorsiflexion and his range of plantar flexion, prior to April 4, 2007.  If you can identify a time period when the range of motion of the left ankle became more limited than previously, please state when the range of motion decreased.  For each range of motion described, indicate whether the range of motion was painful or without pain.

      (b)  For the right lower extremity, please describe the severity of RSD and right ankle limitation of motion prior to April 4, 2007.  Please explain whether the RSD of the right lower extremity, as manifested prior to April 4, 2007, is more accurately described primarily as a neurologic impairment, a circulatory impairment, or a muscle impairment, or as affecting each of several body systems in the right lower extremity.  

Please describe the muscles and nerves affected by the Veteran's service-connected right lower extremity RSD prior to April 4, 2007.  

Please describe the muscles and nerves affected by the Veteran's service-connected right lower extremity RSD from April 4, 2007 to the present.  

Please provide an opinion as to the Veteran's range of right ankle dorsiflexion and his range of plantar flexion, prior to April 4, 2007.  If you can identify a time period when the range of motion of the left ankle became more limited than previously, please state when the range of motion decreased.  For each range of motion described, indicate whether the range of motion was painful or without pain.

In answering each question, the examiner must comment on the Veteran's lay statements as manifestations of right and left lower extremity RSD.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

11.  After the actions described in paragraphs #1 through #8 above have been completed to the extent possible, afford the Veteran VA psychiatric examination.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) must indicate that pertinent documents in the claims folders were reviewed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

      Then, the examiner should address the following:
Describe the severity of the Veteran's service-connected psychiatric disability from October 6, 2008 to the present.  If there are any periods during which the severity of the symptoms fluctuated, please identify those periods.  

In answering each question, the examiner must comment on the Veteran's lay statements as to severity of symptoms.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

12.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


